PER CURIAM.
On our own motion, we amend rule 2.070 of the Florida Rules of Judicial Administration with regard to its provision concerning the reporting of grand jury proceedings. We have jurisdiction. Art. V, § 2(a), Fla. Const.
We determined that nine of the judicial circuits in this State record their grand jury proceedings, while eleven circuits do not record these proceedings. We find that fairness dictates that the testimony of all witnesses in grand jury proceedings should be recorded so that transcriptions of that testimony can be made available to either side when appropriately approved by the court that has responsibility for the grand jury. The proposed amendment was published in The Florida Bar News, and we solicited comments from interested parties. The amendment as advertised modified section 2.070(a). Rule 2.070 was subsequently modified and the provision at issue was renumbered as 2.070(b). We have considered the comments received regarding this amendment and have modified the published version accordingly. We hereby amend rule 2.070(b) as follows:
(b) When Reporting Required. All criminal and juvenile proceedings, and any other judicial proceedings required by law or court rule to be reported at public expense, shall be reported. Any proceeding shall be reported on the request of any party. The party so requesting shall pay the reporting fees, but this requirement shall not preclude the taxation of costs as authorized by law. Grand-jury-proceed-circuit, Testimony in grand jury proceedings shall be reported stenographically or by an electronic recording device. Other parts of grand jury proceedings, including deliberations and voting, shall not be reported. ; however, nNo transcription of testimony may be made unless required by an order of a court of competent jurisdiction. The stenographic records, electronic recordings, and transcripts of grand jury proceedings shall be filed with the clerk of the court who shall keep them in a sealed container not subject to public inspection.
This amendment shall become effective at 12:01 a.m. on January 1, 1996.
It is so ordered.
OVERTON, SHAW, KOGAN, WELLS and ANSTEAD, JJ., concur.
HARDING, J., dissents with an opinion, in which GRIMES, C.J., concurs.